NON FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection- 35 U.S.C. § 112 (a) and (b)
	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim is indefinite and not enabled because the exact scope of the claim cannot be determined without conjecture for the following reasons: 
FIGS. 1.2,  and 1.4 include graphic elements shown in a pattern; the depth and configuration of which cannot be determined without resorting to conjecture. To overcome the rejection, the examiner suggests converting the indefinite and nonenabling elements to broken line.  

    PNG
    media_image1.png
    823
    1073
    media_image1.png
    Greyscale


The drawings are objected to for inconsistencies from view to view. FIGS. 1.2 and 1.4 show a series of circles in broken lines where reproductions 1.5, 1.6, and 1.7  show the same element in solid line. The inconsistency of claimed versus unclaimed lines causes the scope to be indefinite. To overcome the rejection, the examiner suggests amending the drawings to consistently show the element throughout the claim. 


    PNG
    media_image2.png
    495
    1431
    media_image2.png
    Greyscale


Conclusion
This claim stands rejected under 35 § U.S.C. 112(a) and (b) as set forth above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA VIETH whose telephone number is (571)272-8922. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sandra Snapp can be reached on (571) 272-8364. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMINA VIETH/Examiner, Art Unit 2912                                                                                                                                                                                                        




/DANIEL J DOMINO/Primary Examiner, Art Unit 2919